Citation Nr: 1829189	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-19 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 5, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1987 to July 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2017, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1.  Prior to May 5, 2010, the Veteran is service-connected for the following disabilities:  posttraumatic stress disorder (PTSD), rated as 30 percent disabling; sleep apnea, rated as 50 percent disabling; a left knee disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; a lumbar spine disability, rated as 10 percent disabling; migraine headaches, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral epicondylitis, rated as 0 percent disabling; a cervical spine disability, rated as 0 percent disabling; a bilateral hip strain, rated as 0 percent disabling; a bilateral ankle strain, rated as 0 percent disabling; gastroesophageal reflux disease (GERD), rated as 0 percent disabling; and herpes zoster, rated as 0 percent disabling.  The combined service-connected disability rating, with consideration of the bilateral factor, is 80 percent.  Therefore, prior to May 5, 2010, the schedular percentage criteria for TDIU are met.  

2.  From July 29, 2008 to May 5, 2010, the combination of the Veteran's service-connected disabilities, prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSION OF LAW

From July 29, 2008 to May 5, 2010, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran entitlement to a TDIU.  Therefore, the benefits sought on appeal have been granted in full for the TDIU issue.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to the TDIU issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  TDIU - Prior to May 5, 2010

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

At the outset, in an April 2014 rating decision, the RO awarded the Veteran a permanent and total (P&T) 100 percent schedular rating for his service-connected disabilities, effective May 5, 2010.  In the same rating decision, the RO awarded the Veteran special monthly compensation (SMC) at the housebound rate under 38 U.S.C. § 1114(s), effective May 5, 2010, based on a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.  In Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008), the United States Court of Appeals for Veterans Claims (Court) ruled that although no additional disability compensation by way of TDIU award may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such instance in order to determine the Veteran's eligibility for SMC housebound status under section 1114(s).  However, the facts of the present case can be distinguished from Bradley, because this Veteran has already been awarded SMC at the housebound rate, effective May 5, 2010.  Therefore, in the present case, the issue of entitlement to a TDIU on and after May 5, 2010, is moot.  See also VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  It follows that the Board will only consider whether the Veteran is entitled to a TDIU prior to May 5, 2010. 
 
Prior to May 5, 2010, the Veteran is service-connected for the following disabilities:  PTSD, rated as 30 percent disabling; sleep apnea, rated as 50 percent disabling; a left knee disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; a lumbar spine disability, rated as 10 percent disabling; migraine headaches, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral epicondylitis, rated as 0 percent disabling; a cervical spine disability, rated as 0 percent disabling; a bilateral hip strain, rated as 0 percent disabling; a bilateral ankle strain, rated as 0 percent disabling; GERD, rated as 0 percent disabling; and herpes zoster, rated as 0 percent disabling.  Prior to May 5, 2010, the combined service-connected disability rating, with consideration of the bilateral factor, is 80 percent.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, prior to May 5, 2010, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, prior to May 5, 2010, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

In the present case, from July 29, 2008 to May 5, 2010, the evidence of record supports the award of a TDIU rating under 38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With regard to lay evidence in support of a TDIU, the Veteran has credibly reported that he was laid off his full-time employment as a manufacturing line operator on July 29, 2008.  He has not worked since that time.  At the time of the layoff, the Veteran was 40 years of age.  He has a high school education.  After discharge from service in 1998, he worked as a cab dispatcher for five months.  Thereafter, from January 1999 to July 2008, he worked full-time as a manufacturing line operator.  This involved construction fabrication work forming steel.  He has credibly stated that he was laid off in July 2008 due to his inability to work efficiently because his service-connected disabilities caused psychiatric distress, fatigue due to lack of sleep, and pain in multiple joints.  He has credibly reported he is prevented from performing substantially gainful employment due to the combination of his service-connected disabilities.  During the work week, his body was in constant pain.  It was quite hard to stand on the assembly line all day.  He would prefer to be working after 2008, if he was physically and mentally able.  But he is not trained for any other type of work, including sedentary work, and his education is limited.  See May 2017 Travel Board hearing; March 2016 representative statement; and May 2010 TDIU application (VA Form 21-8940).

With regard to medical evidence in support of a TDIU, the Board has reviewed VA treatment records dated from 2008 to the present.  As early as a June 2008 VA psychiatry note, the Veteran was documented to struggle with chronic pain issues from his service-connected migraine and orthopedic disabilities.  He had missed work on a couple of occasions in the last week of June 2008 which he attributed to "feeling achy all over," but admits that his mood and low motivation from PTSD influences his decision to avoid work too.  A January 2009 VA physical therapy evaluation noted the Veteran was unemployed the past last six months since July 2008.  An August 2009 VA rheumatology consult remarked the Veteran stopped working - he was laid off due in part to his inability to work overtime running a machine in a factory.  A January 2010 VA psychiatry note commented that the Veteran was laid off from his job doing construction fabrication work in 2008.  This record also stated the Veteran's health problems make him unsuitable for physically demanding labor.  He spends most of his time during the day in isolation at home.  The Veteran said, "I'm dying inside."  An April 2010 VA internal medicine note documented the Veteran lives alone in a trailer.  He does not cook or shop.  He is limited mostly by generalized musculoskeletal pain affecting his service-connected legs and back as well as general deconditioning. He is sometimes able to ambulate two blocks on level ground.  A June 2010 employer statement (VA Form 21-4192) confirmed the Veteran worked as a manufacturing line operator from January 1999 until July 29, 2008.  At that time, he received a "suitability lay-off."  An August 2010 VA primary care note reflected on the Veteran's complaints that he cannot work because it is too painful on his body (he cannot stand for long) or he falls asleep due to his service-connected sleep apnea.

With regard to medical evidence in support of a TDIU, in 2009 the Social Security Administration (SSA) determined that the Veteran was disabled and could not work due to his service-connected disabilities.  The SSA determination is referenced in VA treatment records and in the Veteran's hearing testimony, but the SSA records themselves are not present in the claims file.  In any event, while the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides strong evidence in support of TDIU entitlement for the Veteran prior to May 5, 2010. 

With regard to medical evidence in support of a TDIU, the Board has also reviewed a June 2010 VA general medical examination and a September 2010 VA psychological examination.  These VA examinations discuss frequent flare-ups from the Veteran's service-connected knees, hips, cervical spine, lumbar spine, elbows, and ankles.  Functional impairment includes difficulty with prolonged standing, walking, trouble with lifting or carrying, difficulty running, and numbness in the arms.  When his service-connected migraine headaches flare three times a week, they last for 24 hours.  During that timeframe, he cannot function.  Due to his service-connected sleep apnea, he has difficulty staying awake at his job.  At the September 2010 VA psychological examination, the Veteran reported that in 2008 his employer was annoyed with his disabilities because he could not work as hard as the other workers.  And he was becoming worse over time.  His service-connected PTSD caused social isolation at work.  He cannot establish effective relationships at work.  He intermittently is unable to perform activities of daily living - he lacks motivation and has to deal with a great deal of physical pain as well from his service-connected disabilities.  He is constantly experiencing some kind of physical discomfort.  He rates his combined physical and mental discomfort level at 10/10, which is maximally uncomfortable.

With regard to medical evidence in support of a TDIU, a September 2011 VA letter from a treating psychiatrist at the Veteran's PTSD Clinic indicated the Veteran was  recently judged to be disabled by the SSA.  The VA psychiatrist added that he agrees with the disability assessment by SSA, in that the Veteran's service-connected medical and mental health conditions prevent him from sustaining employment. 

 
The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. 

In conclusion, from July 29, 2008 to May 5, 2010, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevents him from securing or following substantially gainful employment during that timeframe.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, the TDIU award from July 29, 2008 to May 5, 2010 is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The significance of this finding is that a TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to SMC housebound benefits under 38 U.S.C. § 1114(s) from July 29, 2008 to May 5, 2010.  Bradley, 22 Vet. App. 290-91.  Moreover, the Veteran has repeatedly asserted that it is the combination of his service-connected PTSD and headache and sleep apnea and orthopedic disabilities that prevent gainful employment, as opposed to any one single disability.  See e.g., May 2017 videoconference hearing; May 2010 TDIU application (VA Form 21-8940).  In addition, the September 2010 VA psychological examiner assessed that the Veteran's unemployment is not primarily due his PTSD.  The VA psychological examiner discussed the impact of some of his other service-connected disabilities during the course of that VA examination.  






ORDER

From July 29, 2008 to May 5, 2010, entitlement to a TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


